Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-6, 8-14 and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to authenticating a physical asset (product) from received input and providing or recommending digital assets (such as product information, rewards, games, tips, videos, images, prompts for interactions, and the like) that are associated with the physical asset. 
Claims 1-6, 8-14 and 16-19 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 1-6, 8-14 and 16-19 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
The limitation of receiving, authenticating, selecting and transmitting, covers “Certain Methods of Organizing Human Activity” but for the recitation of generic computer components. That is, other than reciting a server, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. In particular, the claims recite additional element – using a server (computer) to perform the receiving, authenticating, selecting and transmitting steps. The computer is recited at a high-level of generality (i.e., as a generic processor performing a generic computer authenticating data and selecting and transmitting supplemental data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, authenticating (or identifying) selecting and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see background [0030]-[0033]). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The steps have been found to be among "normal, basic functions of a computer." Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. Further, the claim element, the end-user computing device, comprise of a portable device (image-capturing devices ) (see Applicant’s specification, para. [0028], [0031], [0040]). Additionally, the type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Looking at the elements as a combination does not add anything more than the elements analyzed individually. Therefore, the claim does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
The additional element of transmitting and receiving information to and from a device amounts to no more than mere instructions to apply the exception using a generic computer components and are also determined to be well-understood, routine, conventional activity in the field. For these reasons, there is no inventive concept in the claim, and the claim is not patent eligible.  
Dependent claims 2, 3, 5, 6, 8-11, 13, 14, and 16-23 recite the steps of referencing, and overlay, receiving, updating, analyzing, determining, transmitting, which are steps that cover the same abstract idea recited in the independent claims, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2, 3, 5, 6, 8-11, 13, 14, 16-19 and 21-23, are patent ineligible. Hence, claims 1-3, 5, 6, 8-14, 16-19 and 21-23 are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9, 11, 12, 14, 17, 19, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shulman et al. (US 2017/0032382 A1) in view of McHugh et al.  (US 9,223,902 B2) further in view of Bryant et al. (US 2013/0211893 A1).
Claims 1, 12, 17:
Shulman teaches receiving, by an authentication and digital assets server and from an end-user computing device, input from an electronic tag of a physical asset (scanned data), and supplemental digital data associated with the input (unique mobile device identifier or time location and other pertinent information about the scanned product) (see fig. 1 [0016]-[0026]);
authenticating, by the authentication and digital assets server and based on the input and the supplemental digital data associated with the input, the physical asset; transmitting, by the authentication and digital assets server and to the end-user computing device, results of the authentication (identifying the scanned tag) (see [0016]-[0022]);
selecting, by the authentication and digital assets server, and based on the supplemental digital data associated with the input, plurality of digital assets; 
and transmitting, by the authentication and digital assets server and to the end-user computing device, the plurality digital assets (scanning the product code and providing information can result in incentives being provided to the scanner of the product, i.e., incentives can include coupons, discount codes, targeted advertisements from the manufacturer and seller… ) (see [0041]-[0043],  [0061]-[0063], [0073]); wherein the selection of the plurality of digital assets is based upon a user profile of a user associated with the physical asset; wherein the user profile comprises historical interaction of the user including successful authentication of a physical asset in the past (manufacturers/servers could collect data specific to individual consumers, for example, to understand and/or predict their purchase habits, consumption patterns and future demands and advertisements, product suggestions, re-order reminders, promotional data and/or product safety warning may be pushed to the consumes’ user devices …) (see [0048]), … the recommendation the scanning of the Jenda Tag can have further interactions than just providing authentic visual notification on the display associated with mobile device, consumer habits can be analyzed to send notification and the recommendation or offers could be based on consumer past habits) (see [0065]-[0067]).  Shulman failed to teach capturing image of the physical asset. 
McHugh teaches user capturing image of a physical asset (such as book) and receiving the captured image and metadata and related information displayed to the user (see fig. 1, 2, 4, col. 3 line to col. 4 line 65, col. 6 lines 16-67). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to incorporate McHugh’s capturing image of the physical asset, in Shulman’s product authentication, in order to recommend items based on captured image and metadata associated with the image taken.  
Shulman does not explicitly teach wherein the plurality of digital assets (coupon discount offer) comprise a first set of digital assets that can be utilized immediately and a second set of digital assets that can be utilized during a future event. 
Bryant teaches providing rewards such as points, discounts, rebate or coupon or combination, wherein the discounts (digital assets) comprise of discounts that may be instantly effective on current purchase or capable of being used for future purchases (see [0039]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Bryant’s different discounts in Shulman’s product authentication and discount system in order to provide combination of incentives to the user. 
Claim 2:
Shulman teaches wherein the input comprises a unique identification number associated with an electronic tag of the physical asset (see [0016]-[0021]).
Claim 3:
Shulman teaches referencing the unique identification number with a plurality of identification numbers stored in a master authentication database (see [0016]-[0017]).
Claims 5, 6, 14, 19:
    Shulman teaches wherein the supplemental digital data comprises a time of a capturing the input and a location of the end-user computing device during a capturing the input (see [0025]-[0026], [0034]-[0035]).

Claims 9;    
Shulman teach receiving asset interaction event data associated with a first digital asset of the plurality of digital assets; and update an asset interaction record associated with a user of the end-user computing device based on the asset interaction event data. Shulman teaches users being compensated or rewarded for sharing information (interactions) (see [0059] or provide discount or loyalty codes to consumers (see [0062]. 
Claim 11:
     Shulman teaches determining, based on the updated asset interaction record, whether the user is eligible for a physical asset; and responsive to a determination the user is eligible for a physical asset, (see [0041]-[0042]); transmitting data associated with the physical asset to the end-user computing device (see [0041]-[0043]). 
Claims 13, 18:
Shulman teaches wherein the input comprises of a unique identification number associated with the tag of the physical asset (barcode, QR code, or RFID tag) (see [0019]-[0021]).
Claims 21-23:
Shulman teaches wherein the selecting the plurality of digital assets is further based on a user profile of the user, wherein the user profile indicates the one or more activities that the user has participated in and indicates historical interaction of the user with at least one digital asset, and wherein the historical interaction comprises one or more prior successful authentications
of at least one physical asset (database maintains identifiers of scanned and authentication results  including time, location and other pertaining information (see [0026]-[0033]), providing the information to a manufacturer or the Jenda server for providing incentive to the scanner (see [0040]-[0043]), when cross selling or upselling the products are available at the current location understand and predict their purchase habits, consumption pattern … (see [0046][-[0049]). McHugh teaches the identification services uses purchasing history and the like for recommendation (see col. 14 lines 1-44)


Claims 8, 10, 16,  are rejected under 35 U.S.C. 103 as being unpatentable over Shulman in view of McHugh, in view of Bryant, and further in view of Pare et al. (US 10,201,939 B1).
Claim 8:
Shulman teaches displaying digital asset but failed to teach that the digital asset comprises an overlay.  Pare teaches statuses and messages displayed as graphic overlays (see col. 6 lines 25-36). It would have been obvious to one of ordinary skill in the art at the time of the filing of the claimed invention to incorporate Pare overlay in Shulman’s display in order to provide the display products without obstructing the user’s view. 
Claim 10:
Pare teaches analyzing the overlaid image to detect whether the overlaid image comprises the physical asset (see fig. 3, col. 5 line 67 to col. 6 line 36). 
Claim 16:
Shulman teaches receiving asset interaction event data associated with the first digital asset of the plurality of digital assets, the asset interaction event data. Shulman teaches wherein a first digital asset of the one or more digital assets is selected based on a location of the end-user computing device during a capturing of the input (see (see [0025]-[0026], [0034]-[0035]). Pare teaches statuses and messages displayed as graphic overlays (see col. 6 lines 25-36); analyzing the overlaid image to detect whether the overlaid image comprises the physical asset; (see fig. 3, col. 5 line 67 to col. 6 line 36). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 6, 8-14, 16-19 and 21-23 have been considered and addressed above. 
Regarding the rejection under 101, Applicant argues that the claim does not constitute certain method of organizing human activity…, at least the receiving and authenticating steps therein are not directed to methods of organizing human activity. However, Examiner respectively disagrees. According to the specification, the authentication and digital asset server includes authentication databases, the data stored in the databased includes unique identification numbers that are associated with authentic physical assets. According to the specification the “authentication” is performed by cross reference the unique identification number the system authenticate the received information by cross-reference the unique identification number received with the unique identification stored in the authentication database, … and may determine that the physical asset was to be available to purchase … 
Determining if a unique identifier or scanned tag matches a stored data is nothing but  commercial, such as determining availability, or identifying a product from scanned tag to provide additional information.  Receiving, transmitting, scanning data and verifying the data and transmitting data based on the received data is steps performed by business entities  is simple functions performed by any general-purpose computer. Any improvement recited by the claims invention is related to selecting products or advertisements based on the scanned information. Further, the method has no other meaningful limitations and thus merely recites instructions to execute the recited judicial exception on a computer which is used merely as a tool. The additional elements (the server and user devices) do not introduce anything which is not already well-understood, routine and conventional. Therefore, the claim is directed to an abstract idea without significantly more. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
BIT – A Framework and Architecture for Providing Digital Services for Physical Products;  Christof Roduner ETH Zurich et al. IEEE 2010.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688